Hahn, J.
Heard on motions to reduce bail of defendants. Bail in these cases was on May 18th, 1925, set in various amounts, the total in the case of Horton being $50,000 and in the case of Dougherty being $40,000. Thereafterwards defendants filed motions for a reduction in the amount of bail.
After careful consideration of the various indictments and the offences charged, and hearing counsel in relation thereto, it is the opinion of this Court that bail in said indictments should be reduced to the following amounts:
Indictments No. 12934 to 12937 inclusive, bail of each defendant in each indictment is set at $2000.00.
Indictments Nos. 12938 to 12942 inclusive, bail of Francis P. Dougherty in each indictment is set at $1000.00.
Indictments Nos. 12943 to 12959 inclusive, bail of Leonard W. Horton in each indictment is set at $1000.00.
This rescript may be filed with the papers in Indictment No. 12934.
For State: Charles P. Sisson, Attorney General.
For Defendants: Fitzgerald & Higgins.